DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 06/01/2022 claims, is as follows: Claims 1, 29, and 35 have been amended; and Claims 3, 5, 13-23, and 25-26 have been canceled; and claims 1-2, 4, 6-12, 24, and 27-39 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 35-39 are objected to because of the following informalities:  
In claim 35:
The phrase “an first position” in line 5 should be read “a first position”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 9: the limitation “engagement mechanism”
“mechanism” is the generic placeholder. 
Claim 31: the limitation “plunger system”
“system” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “engagement mechanism” has been described in originally-filed specification in para. 0059; figs. 5-8, “as one or more engagement members 56 (FIGS. 5-7) formed on the lid lock 52 abut or intermesh with one or more engagement members 58 (FIG. 8) of a complementary second portion of the bayonet locking system extending from an upper portion of the housing 26 to restrict movement of the sealing surface 46 away from the cooking container 32.”
The limitation “a plunger system" has been described in originally-filed specification in para. 0079, shown in fig. 5 as a plunger 112. The plunger 112 engages with a ramp-like feature of a lid lock 52 to move the plunger, hence a movable element 106 away from an opening 103 of vent.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 30-31, 34-35, and 38-39 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Zakowski (US 20210137298, previously cited)
Regarding Claim 30, Zakowski discloses a cooking system (cooking appliance 10) comprising: 
a housing (cook pot 14 and base 12) defining a hollow portion configured to receive food (para. 0051); 
a lid (lid 16) coupled to the housing (cook pot 14 and base 12) and movable between an open position and a closed position (para. 0051);
a lock ring (lock ring 57; fig. 6) concentrically disposed in the lid (lid 16), the lock ring (lock ring 57) configured to rotate between a first position (locked position; fig. 10) in which the lock ring (lock ring 57) is configured to lock the lid (lid 16) relative to the housing (cook pot 14) and a second position (unlocked position; fig. 9) in which the lock ring (lock ring 57) is configured to release the lid (lid 16) such that the lid is unlocked relative to the housing (para. 0055); 
at least one vent (vent hole 40, pressure valve 60, and opening 64) disposed within the lid (lid 16), the at least one vent (vent hole 40) being unbiased to a closed vent state when the lock ring (lock ring 57) is in the first position (locked position) and the at least one vent (vent hole 40) being biased by the lock ring (lock ring 57) to an open vent state when the lock ring is in the second position (unlocked position) (para. 0055) (“The lock ring 57 has an outer edge 58 in contact with the cam followers 50 of the lock members 49 and the cam follower 54 of the vent seal member 52”); and 
a mode selector knob (sliding lock actuator 39) coupled to the lock ring (lock ring 57) and configured to move the lock ring (lock ring 57) between the first position (locked position) and the second position (unlocked position) (para. 0055).  

    PNG
    media_image1.png
    766
    483
    media_image1.png
    Greyscale


Regarding Claim 31, Zakowski discloses the cooking system (cooking appliance 10), wherein the at least one vent (vent hole 40) is biased by the lock ring (lock ring 57) via a plunger system (cam follower 54 of vent seal member 52) (para. 0055).  

Regarding Claim 34, Zakowski discloses the cooking system (cooking appliance 10), further comprising a fan (fan 43) disposed on the lid (lid 16) (para. 0055, lines 1-3; fig. 30), the fan (fan 43) configured to create a fluid flow direction (it is noted that fan creates air flow or fluid flow in multiple directions), wherein the at least one vent (vent hole 40, pressure valve 60, and opening 64) comprises an inlet vent (pressure release valve opening 60) extending with the fluid flow direction and an outlet vent (opening 64) extending against the fluid flow direction (para. 0056-0057) (it is noted that the air flow is multi-directional, therefore opening 60 extending with one fluid flow direction and the opening 64 extending against the other flow direction).  

Regarding Claim 35, Zakowski discloses a cooking system (cooking appliance 10) comprising: 
a housing (cook pot 14 and base 12) defining a hollow food chamber; 
a lid (lid 16) coupled to the housing (cook pot 14 and base 12) and lid movable between an open position and a closed position (para. 0051); 
a mode selector knob (sliding lock actuator 39) disposed on the lid (lid 16) and movable between a first position (unlocked position) associated with a first cooking mode (air frying mode) (para. 0065) and a second position (locked position) associated with a second cooking mode (pressure cooker mode)(para. 0055 and 0063) (it is noted the when the actuator 39 is in the unlocked position, the vent hole 40 is opened which is associated with the air frying mode. When the actuator 39 is in the locked position, the vent hole 40 is closed so the pressure is allowed to be built up in the vessel, hence the pressure cooking mode); 
a lock ring (lock ring 57; fig. 6) disposed within and adjacent to an outer perimeter of the lid (lid 16), the lock ring (lock ring 57) being coupled to the mode selector knob (sliding lock actuator 39) such that movement of the mode selector knob (sliding lock actuator 39) between the first position (unlocked position) and the second position (locked position) causes the lock ring (lock ring 57) to rotatably move between a disengaged position in which the lock ring is disengaged from the housing (cooking pot 14) and an engaged position in which the lock ring engages the housing (cooking pot 14) to lock the lid (lid 16) relative to the housing (cooking pot 14) (para. 0055); 
at least one vent (vent hole 40, pressure valve 60, and opening 64) formed in the lid (lid 16) and configured to be moved between an open vent condition and a closed vent condition in response to movement of the mode selector knob (sliding lock actuator 39) between the first position and the second position (“The lock ring 57 has an outer edge 58 in contact with the cam followers 50 of the lock members 49 and the cam follower 54 of the vent seal member 52”, para. 0055. It is noted that lock ring 57 is rotated by the movement of the actuator 39).  






    PNG
    media_image1.png
    766
    483
    media_image1.png
    Greyscale


Regarding Claim 38, Zakowski discloses the cooking system (cooking appliance 10), wherein the lock ring (lock ring 57) is configured to bias the at least one vent (vent hole 40) to the open vent condition when the lock ring is in the engaged position (para. 0055).

Regarding Claim 39, Zakowski discloses the cooking system (cooking appliance 10), further comprising a fan (fan 43) disposed on the lid (lid 16) (para. 0055, lines 1-3; fig. 30), the fan (fan 43) configured to create a fluid flow direction (it is noted that fan creates air flow or fluid flow in multiple directions), wherein the at least one vent (vent hole 40, pressure valve 60, and opening 64) comprises an inlet vent (pressure release valve opening 60) extending with the fluid flow direction and an outlet vent (opening 64) extending against the fluid flow direction (para. 0056-0057) (it is noted that the air flow is multi-directional, therefore opening 60 extending with one fluid flow direction and the opening 64 extending against the other flow direction).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-8, 11-12, 24, 27-29, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zakowski (US 20210137298, previously cited) in view of DeLong (US 7105778, previously cited)
Regarding Claim 1, Zakowski discloses a cooking system (cooking appliance 10; fig. 2) comprising: 
a housing (cook pot 14 and base 12) defining a hollow chamber configured to receive food, said housing having an upper portion defining an opening to said hollow chamber (para. 0051); 
a lid (lid 16) movable relative to said housing between an open position and a closed position (para. 0051); 
a mode selector (sliding lock actuator 39) slidably disposed in said lid, the mode selector (sliding lock actuator 39) being actuatable between a first position (unlocked position) associated with a first cooking mode (air frying mode) (para. 0065) and a second position (locked position) associated with a second cooking mode (pressure cooker mode)(para. 0055 and 0063) (it is noted the when the actuator 39 is in the unlocked position, the vent hole 40 is opened which is associated with the air frying mode. When the actuator 39 is in the locked position, the vent hole 40 is closed so the pressure is allowed to be built up in the vessel, hence the pressure cooking mode); 
a lid lock (lock ring 57 and a plurality of lock members 49) coupled to said mode selector (sliding lock actuator 39) (para. 0055) (“a lock ring 57 disposed on a upper surface of the inner cover 48 is fixedly coupled to the sliding lock actuator 39”) and associated with said lid (lid 16) (fig. 6), said lid (lid 16) being configurable between a lid locked condition with said housing and a lid unlocked condition with said housing (cook pot 14) via said lid lock (para. 0055) (it is noted the actuation of 39 causes the lock ring 57 to rotate, thereby moving the lock members 49 to secure the lid to the housing),   wherein moving said mode selector (sliding lock actuator 39) relative to said lid (lid 16) from the first position (unlocked position) on to the second position (locked position) transforms said lid (lid 16) between said lid unlocked condition (fig. 11) and said lid locked condition (fig. 13) (para. 0055); and 
at least one vent (vent hole 40, pressure valve 60, and opening 64) disposed in said lid (lid 16) (fig. 5, 15, and 18 respectively), 
wherein said at least one vent (vent hole 40) is configurable between an open vent condition and a closed vent condition via actuation of said mode selector (sliding lock actuator 39) (para. 0055) (“The lock ring 57 has an outer edge 58 in contact with the cam followers 50 of the lock members 49 and the cam follower 54 of the vent seal member 52”).



    PNG
    media_image1.png
    766
    483
    media_image1.png
    Greyscale

Zakowski does not disclose:
the lid having an elongate slot therein; 
the mode selector slidably disposed in said elongate slot. 
However, DeLong discloses a cooking system (appliance 10) comprising 
an elongate slot therein (annotated fig. 1); 
a mode selector (toast handle 36a) slidably disposed in said elongated slot (fig. 1). 
In other words, DeLong discloses the toast handle 36a is utilized as an actuator that when pressed causes the heating element to be turned on (col. 5, lines 54-67). 


    PNG
    media_image2.png
    327
    458
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Zakowski to include the elongated slot therein and modify the mode selector of Zakowski to be disposed in the said elongated slot as taught by DeLong, such that the sliding of the mode selector within the slot causes the actuation of locking mechanism of the lid and opening/closing of the vent. The modification of incorporating known technique (sliding the mode selector in the slot) into a known device (appliance of Zakowski that includes the sliding mode selector on the lid) yield predictable result of actuating a device from one state to another. 

Regarding Claim 2, Zakowski discloses the cooking system (cooking appliance 10), wherein said lid lock (lock ring 57) is rotatable about an axis relative to said lid (lid 16) to transform said lid between said lid unlocked condition and said lid locked condition (para. 0055) (“a lock ring 57 …is configured to rotate when the sliding lock actuator 39 moves between an unlocked position shown in FIG. 9 and a locked position shown in FIG. 10, and vice versa”.

Regarding Claim 4, Zakowski discloses the cooking system (cooking appliance 10), wherein the cooking system (cooking appliance 10) is operable in a non-pressurized cooking mode (air fryer mode) when said at least one vent is in said open vent condition (“vent hole 40 is open”) (para. 0065) and the cooking system is operable in a pressurized cooking mode (pressure cooker mode) when said at least one vent is in said closed vent condition (“vent hole 40 is closed”) (para.0063). 

Regarding Claim 6, Zakowski discloses the cooking system (cooking appliance 10), wherein said at least one vent (vent hole 40, pressure valve 60, and opening 64) further comprises an inlet vent (pressure release valve opening 60) and an outlet vent (opening 64), wherein both said inlet vent (pressure release valve opening 60) and said outlet vent (opening 64) are in said open vent condition when said lid is in said lid unlocked condition (unlocked position) and both said inlet vent and said outlet vent are in said closed vent condition when said lid is in said lid locked position (para. 0056-0057) (it is noted that both the pressure release valve opening 60 and the opening 64 are closed during pressure-cooking mode when the lid is in the locked position. During no-pressurized cooking, both 60 and 64 are opened).  

Regarding Claim 7, Zakowski discloses the cooking system (cooking appliance 10), wherein said lid (lid 16) is further configurable at an intermediate lid locked condition with said housing (cook pot 14 and base 12) (para. 0059; fig. 21) (it is noted the intermediate lid locked condition is the condition where the lid 16 is locked to the housing during pressure built-up, in which the lid is prevented from being opened by sliding lock actuator 39).  

Regarding Claim 8, Zakowski discloses the cooking system (cooking appliance 10), wherein said inlet vent (pressure release valve opening 60) is in said open vent condition and said outlet vent (opening 64) is in said closed vent condition when said lid is in said intermediate lid locked condition (para. 0056 and 0059; figs. 15 and 21) (it is noted that during intermediate lid locked condition, the opening 64 is closed to prevent lid from being opened during pressure built-up and the pressure release valve opening 60 is opened to discharge gas to the outside).  

Regarding Claim 11, Zakowski discloses the cooking system (cooking appliance 10) further comprises a user interface (control unit 19) including a plurality of inputs (para. 0060; fig. 22), and a functionality of said user interface (control unit 19) is determined in response to a position of said lid lock (para. 0061) (para. 0064-0066).

Regarding Claim 12, Zakowski discloses the cooking system (cooking appliance 10), wherein said user interface (control unit 19) includes a first portion and a second portion, said first portion (buttons that control fan 43 and heating coil 44 at the lid) is energized when said lid is in said lid unlocked condition (unlocked position in air frying mode) and said second portion (buttons that control the cooktop 28) is energized when said lid is in said lid locked condition (locked position in pressure cooking mode) (para. 0064-0066).  

Regarding Claim 24, Zakowski discloses the cooking system (cooking appliance 10), wherein the non-pressurized cooking mode (air fryer mode) includes a convection cooking mode (convection) (para. 0051) and the pressurized cooking mode (pressure cooker mode) includes a conductive cooking mode (para. 0053, lines 1-5).  

Regarding Claim 27, Zakowski discloses the cooking system (cooking appliance 10), further comprising at least one heating element (heating assembly 42) disposed in said lid (para. 0055, lines 1-3; fig. 5). 

Regarding Claim 28, Zakowski discloses the cooking system (cooking appliance 10), further comprising a first heating element (heating assembly 42; fig. 5) mounted within the lid (lid 16) and a second heating element (cooktop 28) disposed within the housing (base 12) (para. 0053; fig. 2).   

Regarding Claim 29, Zakowski discloses the cooking system (cooking appliance 10), wherein said first position of the mode selector (sliding lock actuator 39) allows for activation of the first heating element (heating assembly 42) in the first cooking mode (air frying mode) (para. 0065) (it is noted that air-frying mode, fan 43 and heating coil 44 in the lid are turned on), and said second position of the mode selector (sliding lock actuator 39) allows for activation of the second heating element (cooktop 28) in the second cooking mode (pressure cooker mode) (para. 0063) (it is noted during pressure-cooking, only cooktop 28 is turned on to heat pot).  

Regarding Claim 33, Zakowski discloses substantially all the features as set forth above, except the mode selector knob is slidably disposed within an elongate slot formed in the lid.  
However, DeLong discloses a cooking system (appliance 10) comprising a mode selector knob (toast handle 36a) is slidably disposed within an elongate slot formed in a body (fig. 1).   
In other words, DeLong discloses the toast handle 36a is utilized as an actuator that when pressed causes the heating element to be turned on (col. 5, lines 54-67). 



    PNG
    media_image2.png
    327
    458
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Zakowski such that the mode selector knob is slidably disposed within the elongated slot as taught by DeLong, such that the sliding of the mode selector within the slot causes the actuation of locking mechanism of the lid and opening/closing of the vent. The modification of incorporating known technique (sliding the mode selector in the slot) into a known device (appliance of Zakowski that includes the sliding mode selector on the lid) yield predictable result of actuating a device from one state to another. 

Regarding Claim 36, Zakowski discloses substantially all the features as set forth above, except the mode selector knob is slidably disposed within and configured to translate along an elongate slot formed in the lid.  
However, DeLong discloses a cooking system (appliance 10) comprising a mode selector knob (toast handle 36a) is slidably disposed within and configured to translate along an elongate slot formed in a body (fig. 1).   
In other words, DeLong discloses the toast handle 36a is utilized as an actuator that when pressed causes the heating element to be turned on (col. 5, lines 54-67). 



    PNG
    media_image2.png
    327
    458
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Zakowski such that the mode selector knob is slidably disposed within and configured to translate along the elongated slot as taught by DeLong, such that the sliding of the mode selector within the slot causes the actuation of locking mechanism of the lid and opening/closing of the vent. The modification of incorporating known technique (sliding the mode selector in the slot) into a known device (appliance of Zakowski that includes the sliding mode selector on the lid) yield predictable result of actuating a device from one state to another.  

Claims 9-10, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zakowski (US 20210137298, previously cited) and DeLong (US 7105778, previously cited), in view of Guillaume (US 20170290452, previously cited)
Regarding Claim 9, the modification of Zakowski and DeLong Zakowski discloses substantially all the features as set forth above. Zakowski discloses said lid lock (lock ring 57 and a plurality of lock members 49) further comprises a first portion (engagement hook portion 51) and said housing (cooking pot 14) further comprises a second portion (flange 23), and when said lid (lid 16) is in said lid locked condition (fig. 13) said first portion (engagement hook portion 51) and said second portion (flange 23) are coupled (para. 0055). 
 

    PNG
    media_image3.png
    771
    458
    media_image3.png
    Greyscale

The modification of Zakowski and DeLong does not disclose an engagement mechanism (as interpreted under 112f above). 
However, Guillaume discloses an engagement mechanism (bayonet locking/unlocking system (para. 0048, lines 1-5). 

    PNG
    media_image4.png
    248
    229
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid lock of Zakowski to include the engagement mechanism as taught by Guillaume, in order to secure the lid to the housing (para. 0047). 

Regarding Claim 10, the modification of Zakowski, DeLong, and Guillaume discloses said engagement mechanism is a bayonet locking system (this limitation would be present based on rejection to claim 9).

Regarding Claim 32, Zakowski discloses substantially all the features as set forth above, except the lock ring includes a bayonet mechanism for locking the lid relative to the housing.
However, Guillaume discloses a bayonet mechanism (bayonet locking/unlocking system) for locking the lid (lid 3) relative to the housing (vessel 2) (para. 0048, lines 1-5).

    PNG
    media_image4.png
    248
    229
    media_image4.png
    Greyscale

  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid lock of Zakowski to include the engagement mechanism as taught by Guillaume, in order to secure the lid to the housing (para. 0047). 

Regarding Claim 37, Zakowski discloses substantially all the features as set forth above, except the lock ring includes a bayonet mechanism for locking the lid relative to the housing.
However, Guillaume discloses a bayonet mechanism (bayonet locking/unlocking system) for locking the lid (lid 3) relative to the housing (vessel 2) (para. 0048, lines 1-5).

    PNG
    media_image4.png
    248
    229
    media_image4.png
    Greyscale

  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid lock of Zakowski to include the engagement mechanism as taught by Guillaume, in order to secure the lid to the housing (para. 0047). 

Response to Amendment
With respect to claim objections: since amendments made to claims, claim objections are withdrawn. 
With respect to 112b rejections: since amendments made to claims, 112b rejections are withdrawn. 

Response to Argument
Applicant's arguments filed on 06/01/2022 have been considered but they are respectfully not persuasive because: 
Applicant’s Arguments:  with respect to claim 30 on p. 8-9 of the Remarks “Instead, Zakowski teaches "a lock ring 57 disposed on a [sic] upper surface of the inner
cover 48 ... is configured to rotate when the sliding lock actuator 39 moves between an unlocked
position ... and a locked position ... and vice versa." Zakowski, para. [0055]. Movement of the
lock ring 57 to the locked position causes "the outward movement of the cam follower 54" which
"causes the vent sealing member 52 to pivot radially outward and seal the vent hole 40 closed."
Id Conversely, in the "unlocked position, the vent sealing member 52 is pivoted radially inward
so that the vent hole 40 is open." Id Without the biasing force of the lock ring 57, the cam
follower 54 is naturally pivoted inward, which results in an open vent hole 40. Contrary to what the Office asserts, Zakowski fails to teach "at least one vent disposed within the lid, the at least one vent being unbiased to a closed vent state when the lock ring is in the first position and the at least one vent being biased by the lock ring to an open vent state when the lock ring is in the second position," where the first position corresponds to a locked lid state and the second position corresponds to an unlocked lid state. Zakowski, as explained above, teaches the exact opposite - that the lock ring 57 must bias the cam follower 54 outward to bias the vent hole 40 closed. When the vent hole 40 is unbiased by the lock ring 57, the vent hole 40 is open. In other words, claim 1 requires at least one vent to be closed when unbiased, while Zakowski teaches that the vent hole 40 is open when unbiased. Therefore, Zakowski fail to teach at least this limitation of claim 1. Withdrawal of the rejection is respectfully requested.”
Examiner’s Responses:
The applicant’s arguments are respectfully not found persuasive. According to attached Webster’s definition, “bias” is interpreted to mean “have a tendency” and “unbiased” is interpreted to mean “having an expected value equal to a population parameter being estimated”. The limitation “the at least one vent being unbiased to a closed vent state when the lock ring is in the first position and the at least one vent being biased by the lock ring to an open vent state when the lock ring is in the second position;” recited in lines 7-10 of claim 30 is interpreted to mean the following: 
The vent is expected to be in the closed vent state when the lock ring is the first position/locked position, as evidenced in para. 0055. In the second position/unlocked position, the vent is influenced by the lock ring to open. Specifically, the rotation of lock ring 57 contacts and causes the vent seal member 52 to pivot radially inward so the vent hole 40 is open. 
It is noted that the claim does not read “the vent hole is closed when there is no external/biasing force is applied” as implied by the Applicant. Further, the phrase “unbiased” is not defined in the Specification so “biased” and “unbiased” are given their broadest reasonable interpretation as above. Therefore, the claim is given its broadest reasonable interpretation that the vent is expected to be in the closed vent state when the lock ring is in the first/locked position and the vent is forced/influenced by the lock ring to be in the open vent state when the lock ring is in the second position.   
There is no “the cam follower 54 is naturally pivoted inward, which results in an open vent hole 40” in Zakowski as stated by the Applicant. The cam follower 54 of Zakowski is forced to pivot inwardly or outwardly through the contact with the lock ring 57. There is no natural tendency to pivot inwardly, as stated by the Applicant. As stated above, the claim only requires the vent to be in closed vent state and open vent state when the lock ring is in the first/locked position and the second/unlocked position respectively. Zakowski has all the structures that meets all of structural limitation of claim 30. 

Applicant’s Arguments:  with respect to claim 35 on p. 9 of the Remarks “Zakowski explains that the body portion 37 of the lid 16 "includes a sliding lock actuator
39." Zakowski, para. [0054]. The sliding lock actuator 39, in operation, moves back and forth
on the lid 39, thereby actuating the lock ring 57 between a locked and an unlocked position. See
id The sliding lock actuator 39, is completely independent of any operation of Zakowski as a
cooking device, and it instead is wholly used for locking and unlocking the unit. Operation of
Zakowski as a cooking device is performed via control unit 19, which "includes a plurality of
switches 66, buttons 68 and/or knobs 70 allowing for user setting and control of cooking
functions of the cooking appliance 10." Id at [0060]. Put simply, the sliding lock actuator 39 is
unaffiliated with operation of the device in first and second cooking modes, and instead is wholly
relegated to locking and unlocking the lid 16. Moreover, Zakowski fails to teach any other
element which could remedy the defective qualities of the sliding lock actuator 39. Therefore,
Zakowski fails to teach at least this limitation of claim 35. Withdrawal of the rejection is respectfully requested.”
Examiner’s Responses:
The applicant’s arguments are respectfully not found persuasive. The sliding lock actuator 39 not only transitions lid between locked and unlocked position, but also either seal or open the vent hole 40, which is associated with pressure cooking mode and air fryer mode respectively, as evidenced in para. 0063 and 0065. 

Applicant’s Arguments:  with respect to claim 1 on p. 10-11 of the Remarks “At the outset, Zakowski and DeLong, alone or in combination, fail to teach "a mode
selector slidably disposed in said elongate slot, the mode selector being actuatable between a first position associated with a first cooking mode and a second position associated with a second cooking mode," as recited in claim 1. As explained above with respect to claim 35, the Office asserts that Zakowski teaches a mode selector in the form of sliding lock actuator 39, however this is inaccurate. The sliding lock actuator 39 is unaffiliated with control of the cooking device and shifting operation of the device between cooking modes, and it is instead only relevant to locking and unlocking the lid 16. Therefore, for at least this reason, Zakowski fails to teach at least this limitation of claim 1.
In its rejection of claim 1, the Office relies on DeLong to teach a mode selector in the form of toast handle 36a, however this, too, is inaccurate. DeLong explains that toast handle 36a
"is used to move the carriage 36 between an upper or loading position and a lower or toast
position." DeLong, col. 5, lines 60-62. The loading position permits a user to add or remove
foodstuffs from a slot 18, and the toast position moves the foodstuffs closer to heating elements
16a, 16b for a cooking process. See id at col. 12, line 63 - col. 13, line 7. Essentially, the toast
handle 36a operates like a normal actuator on a toaster, and it is not a "mode selector being
actuatable between a first position associated with a first cooking mode and a second position
associated with a second cooking mode," as recited in claim 1. Therefore, for at least this
reason, DeLong fails to teach at least this limitation of claim 1.
Further, it would not have been obvious to a person having ordinary skill in the art to
modify Zakowski with the teachings ofDeLong as proposed. The Office relies on the
motivation of predictable results to form its rejection, however this finding is unsupported by the
teachings of Zakowski and DeLong. This rationale has a number of requirements, including "a
finding that one of ordinary skill in the art could have substituted one known element for
another, and the results of the substitution would have been predictable." MPEP § 2143(/)(B).
As explained above, the sliding lock actuator 39 and the toast handle 36a are not mode selectors,
nor are their actual functions similar enough to support a finding of obviousness under the stated rationale. Zakowski differs from claim 1, as admitted by the Office, however a person having ordinary skill in the art would not have found it predictable to modify the sliding lock actuator 39 of Zakowski, an element which actuates a lid between locked and unlocked states, with a toast handle 36a ofDeLong, an element which merely maneuvers a carriage 36 into a loading position. Therefore, the stated motivation fails to support a finding of obviousness for claim 1.
Examiner’s Responses:
The applicant’s arguments are respectfully not found persuasive. It is respectfully noted that the claim does not require the sliding lock actuator 39 to be affiliated with control of the cooking device and shifting the operation of the device between cooking modes, as stated by the Applicant. Instead, claim 1 only requires the sliding lock actuator 39 actuatable between the first position associated with the first cooking mode and the second position associated with the second cooking mode. In other words, the sliding lock actuator 39 transitions the lid between the first position and the second position, wherein the first position/unlocked is associated with first cooking mode/air fryer mode where is the vent hole 40 is open and the second position/locked position is associated with second cooking mode/pressure cooker mode where is the vent hole 40 is sealed (para. 0063 and 0065 of Zakowski). 
With respect to the combination of Zakowski and DeLong, Zakowski’s sliding lock actuator 39 disposed in the lid slides between the first position associated with the first cooking mode and the second position associated with the second cooking mode, as explained above. Zakowski does not disclose the sliding lock actuator slidably disposed in the elongated slot. However, DeLong discloses a toast handle 36a slidably disposed in an elongated slot. The sliding of handle 36a causes a carriage 36 to move between a loading position and a toast position (col. 5, lines 54-67). It would have been obvious to one of ordinary skill in the art to modify the lid of Zakowski to include the elongate slot in which the sliding lock actuator 39 slides to transition between the first position associated with the first cooking mode and the second position associated with the second cooking mode. The modification incorporates known technique i.e. sliding the lock actuator 39 within the slot to transition between the first position associated with first cooking mode and the second position associated with the second cooking mode. It is respectfully noted that the claim does not read “the sliding lock actuator is mode selector or shifting the operation of cooking modes” as implied by the Applicant. The sliding lock actuator 39 simply requires to transition between the first position which is associated with air fryer mode having the vent hole 40 open and the second position which is associated with pressure cooker mode having the vent hole 40 sealed (para. 0063 and 0065 of Zakowski). 
For the above reasons, the rejections to all of the claims are respectfully sustained by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                         
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761